--------------------------------------------------------------------------------

Exhibit 10.51
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of October 10,
2007 between BLUE HILL Data Services, Inc. (the “Company” or “Blue Hill”), and
Howard Andrews (“Andrews”), an individual.


RECITALS
 


A.           Andrews is a party to that certain Stock Purchase Agreement with
BPO Management Services, Inc. (the “Buyer”) dated as of the date hereof (the
“Stock Purchase Agreement”), with respect to the stock of the Company.
 
B.           The Stock Purchase Agreement provides that Andrews shall provide
consulting services to the Company in accordance with the terms herein.
 
C.           The parties hereto intend that this Agreement shall be effective
upon the Closing Date as defined in the Stock Purchase Agreement (the “Effective
Date”).
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises, the following mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree, intending to be legally
bound, as follows:


1.           Consulting Engagement The Company hereby engages Andrews to provide
consulting services to the Company, and Andrews hereby accepts such engagement
and agrees to provide such services to the Company, upon the terms and subject
to the conditions hereinafter contained.


2.           Consulting Period The term (the “Term”) of this Agreement shall
commence on October 1, 2007 and end 15 months thereafter on December 31, 2008
(the “Termination Date”). Either party hereto shall have the right to terminate
this Agreement without notice and effective upon in the event of the death,
bankruptcy, insolvency, or assignment for the benefit of creditors of the other
party.


3.           Duties and Responsibilities  Commencing on the Effective Date,
Andrews shall perform for the Company the services described on Exhibit A
attached hereto (collectively, the “Services”), on a full time basis, reporting
to and solely as requested by John Lalli, as the lead director of the Company
(the “Lead Director”) or his designee, and solely during regular business
hours.  Andrews will perform the Services in accordance with this Agreement at
BLUE HILL’s offices located at 2 Blue Hill Plaza, 2nd Floor, Pearl River, NY
10965,  by telephone or at such other place(s) as are reasonably necessary to
perform the Services in accordance with this Agreement.  Andrews will use his
best efforts to effect an orderly transition in management of

- 1 -

--------------------------------------------------------------------------------



BLUE HILL to the person or persons designated by the Lead Director.  During the
Consulting Period, Andrews will use his best efforts, and take all action
reasonably requested by the Lead Director, to preserve the business and goodwill
of BLUE HILL and its relationship with customers, suppliers and others having
business dealings with it and to integrate the business of BLUE HILL with
certain businesses and activities of the Buyer as may be directed from time to
time by the Lead Director.  Andrews’s specific duties shall include those
described in Schedule A attached hereto.


4.           Consulting Fees  Andrews shall be paid a fee for performance of the
Services herein during the Term in the amount of $12,500.00 per month, payable
on a monthly basis in advance, no later than the first day of each month.  In
addition, BLUE HILL shall reimburse Andrews promptly for reasonable
out-of-pocket expenses incurred in connection with Services rendered under this
Agreement. Andrews shall bear any taxes arising from the Company’s payment to
him of the fees hereunder.  Andrews shall indemnify BLUE HILL for any taxes,
penalties or interest incurred by BLUE HILL due to Andrews’s failure to pay
taxes described in the immediately preceding sentence.


5.           General Provisions  Both Company and Andrews agree that, from and
after the date hereof, Andrews is and shall be deemed to be an
independent  contractor, and not an employee of the Company. The Company shall
indemnify and hold Andrews harmless from and against any and all third party
claims, assignments, liabilities, damages, losses, obligations, judgments and
expenses (including reasonable attorneys’ fees and expert fees) relating to,
resulting from or arising out of Andrews’s performance of the Services unless
due to Andrews’s gross negligence or willful misconduct.


6.           MISCELLANEOUS.
 
a.           No waiver or modification of this Agreement shall be binding unless
it is in writing signed by the parties hereto.  No waiver of a breach hereof
shall be deemed to constitute a waiver of a future breach, whether of a similar
or dissimilar nature.
 
b.           All notices and other communications required or permitted under
this Agreement shall be in writing, served personally on, or mailed by certified
or registered United States mail to, the party to be charged with receipt
thereof.  Notices and other communications served by mail shall be deemed given
hereunder upon receipt if delivered by Fed EX, UPS or other nationally
recognized overnight delivery service or 72 hours after deposit of such notice
or communication in the United States Post Office as certified or registered
mail with postage prepaid and duly addressed to whom such notice or
communication is to be given at the addresses provided for in the notice section
of the Stock Purchase Agreement.  Any such party may change said party’s address
for purposes of this Section 6.b. by giving to the party intended to be bound
thereby, in the manner provided herein, a written notice of such change.
 
c.           This Agreement may be executed by facsimile and in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
 

- 2 -

--------------------------------------------------------------------------------





 
d.           This Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York applicable to agreements executed and to
be performed in New York by New York residents. The exclusive venue for any
legal proceeding with respect to this Agreement shall be New York, New York.
 
e.           This Agreement contains the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supersedes all
previous oral and written and all contemporaneous oral negotiations,
commitments, writings, and understandings; provided however, the covenants
contained in Section 7 hereof are in addition to (and not in substitution for)
covenants made by Andrews in the Stock Purchase Agreement and any covenants made
by Andrews in any non-disclosure or confidentiality or assignment of invention
or work product agreements which Andrews may have executed in favor of Blue Hill
at any time prior to the date hereof.
 
f.           If any provision of this Agreement or application thereof to anyone
or under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement that can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision in any other jurisdiction or under any
other circumstance.
 
g.           Time is of the essence with respect to the performance of each term
of this Agreement.
 
h.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto; provided, however, Andrews may not assign any of his
obligations under this Agreement.
 
i.           Arbitration. Any dispute between the parties arising out of or in
connection with this Consulting Agreement, including as to the scope of this
arbitration provision which the parties intend be as broad and encompassing as
possible, shall be submitted to the American Arbitration Association (“AAA”) for
binding arbitration by a single arbitrator in the County of New York pursuant to
the AAA’s rules for commercial arbitration, including the optional rules, each
party to bear its own attorney’s fee and disbursements, but the costs of
arbitration (AAA and arbitrator fees and charges) to be born equally by the
parties. During the period from the time that a notice of arbitration pursuant
to this provision is served on a party until the time has run to appeal an
arbitral award made pursuant to this provision, all periods of limitation and
all defenses asserting the passage of time or laches are agreed to be tolled.
 
j.           Vacation.  Andrews shall earn, in addition, one week of paid
vacation for each three month portion of the term of this Consulting
Agreement.  Andrews may take that vacation at any time during the term of this
Consulting Agreement provided that at the termination of this Consulting
Agreement any vacation taken in excess of that earned shall be considered to be
unpaid vacation and Andrews shall repay to BLUE HILL any excess amounts paid to
him.
 
7.           CONFIDENTIAL INFORMATION.  Andrews agrees as follows:
 

- 3 -

--------------------------------------------------------------------------------





 
7.1           Nondisclosure and Nonuse of Confidential Information.  Andrews
acknowledges that he is aware of Confidential Information (as defined in Section
7.4) relating to BLUE HILL, that BLUE HILL and the Buyer and its Affiliates
continually develop Confidential Information, that Andrews may develop
Confidential Information for BLUE HILL and the Buyer or its Affiliates and that
Andrews may learn of Confidential Information during the course of services
rendered to BLUE HILL and the Buyer or its Affiliates.  Andrews will comply with
BLUE HILL’s and the Buyer’s policies and procedures for protecting Confidential
Information and, except as required by the nature of his du­ties, Andrews will
never, directly or indirectly, use or dis­close any Confi­dential Information
without the prior written consent of the Lead Director.  Andrews understands
that this restriction will continue to apply after the termination of this
Agreement.
 
7.2           Use and Return of Property and Documents.  Andrews will protect
the integrity of Confidential Information and keep confidential all documents,
customer lists, records of research, proposals, reports, memoranda, computer
software and programming, financial information, and other materials
(“Documents”) including any copies thereof, in which Confidential Information
may be contained.  Andrews will not copy any Documents except as reasonably
required by the nature of the services rendered under this Agreement.  Andrews
will not remove any Documents or copies from BLUE HILL’s or the Buyer’s or its
Affiliates’ premises except as reasonably required by the nature of the services
rendered under this Agreement or if authorized by the Lead Director. Upon BLUE
HILL’s written request, Andrews will return to BLUE HILL immediately after the
termination of this Agreement all Documents and copies and any other property of
BLUE HILL, the Buyer or its Affiliates then in Andrews’s possession or control.
 
7.3           Assignments of Rights.  Andrews will promptly and fully disclose
all Company Property (as defined in Section 7.4) to BLUE HILL and the
Buyer.  Andrews hereby assigns and agrees to assign to BLUE HILL (or as
otherwise directed by BLUE HILL) Andrews’s full right, title and interest to all
Company Property.  Andrews agrees to execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and do such
other acts (including, among others, the execution and delivery of instru­ments
of further assurance or confirmation) requested by BLUE HILL to assign the
Company Property to BLUE HILL and to permit BLUE HILL to enforce any patents,
copy­rights or other proprietary rights in the Company Property.  All
copyrightable works that qualify as Company Property shall be considered “works
made for hire.”
 
7.4           Definitions:  For the purposes of this Agree­ment, the following
definitions shall apply:
 
     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Company Property” means developments, methods of doing business, compositions,
works, concepts and ideas (whether or not patentable or copyrightable or
constituting trade secrets) conceived, made, created, developed or reduced to
writing or practice by Andrews (whether alone or with oth­ers, and whether or
not during normal business hours or on or off BPOMS’s premises) prior to the
date hereof while Andrews was employed by BLUE

- 4 -

--------------------------------------------------------------------------------



HILL or while rendering services hereunder to BLUE HILL or the Buyer or any of
its Affiliates during the Term that relate to either the services provided by,
business of, or any prospec­tive activity of, BLUE HILL, the Buyer or any of its
Affiliates known to Andrews, or about which Andrews had reason to know, as a
result of his prior employment by BLUE HILL or his services rendered under this
Agreement.


“Confidential Information” shall mean any and all information of BLUE HILL, the
Buyer and its Affiliates that is not generally known by others with whom BLUE
HILL, the Buyer or any of its Affiliates does or plans to compete or do
busi­ness.  Confidential Information includes, without limita­tion, such
information relating to (i) BLUE HILL’s, the Buyer’s and its Affiliates’
development, research and marketing activities, (ii) BLUE HILL’s, the Buyer’s
and its Affiliates’ strategic plans, (iii) the identity and special needs of
BLUE HILL’s, the Buyer’s and its Affiliates’ customers and (iv) people and
organiza­tions with whom BLUE HILL, the Buyer and its Affiliates has bus­iness
relationships.  Confidential Information also includes such infor­mation that
BLUE HILL or the Buyer and its Affiliates may receive or have received
belong­ing to customers or others who do busi­ness with BLUE HILL or the Buyer
and/or any of its Affiliates and, except to the extent disclosed by BLUE HILL or
the Buyer or any of its Affiliates on a nonconfidential basis, the Company
Property.


7.5           Remedies. Andrews acknowledges that, if Andrews breaches the
provisions of this Section 7, the harm to BLUE HILL, the Buyer and its
Affiliates will be irreparable.  Andrews therefore agrees that, in the event of
such a breach by Andrews, in addi­tion to damages, BLUE HILL or the Buyer shall
be entitled to obtain preliminary and perma­nent injunctive relief against any
such breach.  The Buyer is a third party beneficiary of this Agreement.




IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement on
the day and year first above written.


BLUE HILL DATA SERVICES, INC.
 
       /John Lalli/               
John M. Lalli, President
HOWARD ANDREWS
 
       /Howard Andrews/              
   






   


- 5 -

--------------------------------------------------------------------------------







EXHIBIT A


DESCRIPTION OF SERVICES






In conjunction with the Consulting Agreement to which this Exhibit A is
attached, the parties have agreed to the following list of Services to be
performed by Andrews:


 
1.
Responsibilities – Specific services to be performed on an ongoing day to day
basis include pricing for both  new business and BLUE HILL client renewals, cost
and pricing analysis for required vendor hardware and software, BLUE HILL
facility/infrastructure requirements, analysis and recommendations,  continue
and further hardware and software vendor relationship, support sales services
functions, support sales contract requirements, except to the extent otherwise
requested by Mr. John Lalli, as the lead director of the Company (the “Lead
Director”).



 
2.
Customer/Client retention – Facilitate meetings with any customers, as requested
by the Lead Director, to effect an orderly transition to new management of
Company or deal with any customer issues  Develop a plan with steps and
timelines to best ensure, and where possible improve, BLUE HILL’s continuing
business relationship with its customers. The plan will focus on the 60-90 day
period following acquisition and include the Lead Director and the
customer-facing staff of BLUE HILL. Assist with collection of any material
delinquent accounts receivable.

 
 
3.
Transition Process - Monitor progress of the transition in management of the
business and recommend to the Lead Director from time to time any necessary or
desirable steps or actions to improve the effectiveness and efficiency of the
transition process.

 
 
4.
Buyer’s ITO Division Integration - Relative to finance and accounting in
connection with the integration of the Buyer’s ITO Digica business unit, assist
and make recommendations with cost controls and preparation of financial
analysis and reporting. Assist and make recommendations in the facility and
infrastructure aspects of  the Digica ITO integration, and assist and make
recommendations in integrating certain other functions of the Buyer’s business
units as determined by the Lead Director from time to time..



 
5.
Employee retention – Support and participate in staff communications designed to
maintain the morale as well as the continuing employment and interest of BLUE
HILL staff.



 
6.
Management succession – Participate and advise on BLUE HILL management staffing
decisions and provide personnel consulting/training as appropriate for
incumbents or new hires.



 
7.
Sales/Marketing – Participate and advise in the development of sales and
marketing plans designed to grow BLUE HILL sales and hosted services to new
customers. Assist in identifying cross-selling opportunities between the IT
outsourcing division and other business units of the Buyer.



 
8.
Company Information – Assist in providing all BLUE HILL information required by
the Buyer from time to time for administrative, financial, legal or regulatory
purposes.




